Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Board of Directors and Stockholders GameTech International, Inc. We have issued our reports dated January 28, 2009 with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting included in the Annual Report of GameTech International, Inc. on Form 10-K for the year ended November2, 2008.We hereby consent to the incorporation by reference of said reports in the Registration Statements of GameTech International, Inc. on Forms S-8 (File Nos. 333-122836 effective
